 

DEBT SETTLEMENT AGREEMENT




THIS AGREEMENT is dated for reference the 5th day of November 2013.




BETWEEN:




Cannabis Science, Inc., a company incorporated under the laws of Nevada and
having an office at 6946 N Academy Blvd., Suite B 254 Colorado Springs, CO 80918




(the “Company”)




OF THE FIRST PART




AND:




Intrinsic Venture Corp., a company incorporated under the laws of British
Columbia, having an address at 900-555 Burrard St., Vancouver, BC V7X 1M8




(the “Creditor”)




OF THE SECOND PART




WHEREAS:




A.

The Company is indebted to the Creditor in the total amount of US $9,000.00 (the
“Debt”) as at November 5, 2013;




B.

The Company wishes to settle the Debt by issuing to the Creditor, or its
assigns, shares of common stock of the Company and the Creditor is prepared to
accept the shares in full satisfaction of the Debt.




NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and of the covenants and agreements set out in this Agreement, the parties agree
as follows:




1.

ACKNOWLEDGMENT OF DEBT




1.1

The Company acknowledges and agrees that it is indebted to the Creditor in the
amount of the Debt.




1.2

The Debt was recorded on the books of the Company on January 27, 2012.

 

2.

ISSUANCE OF SHARES




2.1

The Company agrees to issue to the Creditor and the Creditor agrees to accept
9,000,000 shares of common stock of the Company (the “Shares”) at a deemed price
of US $0.001 per Share as full and final payment of the Debt.




2.2

The Creditor agrees that the Debt will be fully satisfied and extinguished when
the Company delivers the Shares to the Creditor, and subject only to the
issuance of the Shares, the Creditor releases and forever discharges the
Company, its subsidiaries and their respective directors, officers, and
employees from and against any and all claims, actions, obligations, and damages
whatsoever which the Creditor may have against any of them relating to the Debt.
 This release will be operative from and after the date of completion of the
transaction contemplated by this Agreement and will be effective without the
delivery of any further release or other documents by the Creditor to the
Company.

 



1

              






3.

REPRESENTATIONS OF CREDITOR




The Creditor represents, warrants and acknowledges to the Company that:




(a)

the Debt constitutes the entire outstanding indebtedness of the Company to the
Creditor as at November 5, 2013, including principal, interest to the date
hereof and costs;




(b)

the Creditor has not conveyed, transferred or assigned any portion of the Debt
to any third party, and has full right, power and authority to enter into this
Agreement and to accept the Shares in full and final satisfaction of the Debt;




(c)

no third party has any right to payment of all or any portion of the Debt;

 

(d)

the Creditor has no claims or potential claims against the Company on account of
any matter whatsoever, other than the Debt;

 

(e)

if the Creditor is a corporation or legal entity other than an individual, all
necessary corporate or other action has been taken by the Creditor to approve
this Agreement;




(f)

 the Company is relying on exemptions from registration and prospectus
requirements of applicable securities laws in the United States to issue the
Shares to the Creditor;




(g)

the Creditor is not acquiring the Shares as a result of any material information
that the Company has not generally disclosed to the public; and




(h)

the Shares will be subject to resale restrictions as required by applicable
securities law and the Creditor will seek its own independent legal advice
regarding such resale restrictions imposed on the Shares.The Company’s
obligation to complete the transactions contemplated hereby is subject to the
foregoing representations and warranties being true and correct at the date of
this Agreement and at the time of closing.  Such representations and warranties
will survive the closing of the transactions contemplated hereby and will
continue in full force and effect for the benefit of the Company for a period of
five years from the date of issuance of the Shares to the Creditor.  The
Creditor will indemnify the Company from and against any and all claims,
damages, losses and costs arising from such representations ad warranties being
incorrect or breached.




4.

GENERAL PROVISIONS




4.1

Time will be of the essence of this Agreement.




4.2

The Company and the Creditor will sign all other documents and do all other
things reasonably necessary to carry out this Agreement.




4.3

The provisions contained in this Agreement constitute the entire agreement
between the parties and supersede all previous understandings, communications,
representations, and agreements, whether written or verbal, between the parties
regarding the subject matter of this Agreement.




4.4

All dollar amounts referred to in this Agreement are expressed in United States
currency, unless otherwise indicated.




4.5

This Agreement will enure to the benefit of and be binding on each of the
parties and their respective heirs, executors, administrators, successors, and
assigns.




4.6

This Agreement may be signed in counterparts, both of which will constitute one
agreement.




4.7

This Agreement supersedes and replaces any prior agreements between the parties
concerning the subject matter hereof.




IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.







CANNABIS SCIENCE, INC




Per: /s/ Dr. Robert Melamede

_________________________________

Dr. Robert Melamede, Director and CEO

 




INTRINSIC VENTURE CORP.




Per: /s /J. Scott Munro 

_________________________________

J. Scott Munro, President











2

              



DEBT SETTLEMENT AGREEMENT




THIS AGREEMENT is dated for reference the 6th day of November 2013.




BETWEEN:




Cannabis Science, Inc., a company incorporated under the laws of Nevada and
having an office at 6946 N Academy Blvd., Suite B 254 Colorado Springs, CO 80918




(the “Company”)




OF THE FIRST PART




AND:




Intrinsic Venture Corp., a company incorporated under the laws of British
Columbia, having an address at 900-555 Burrard St., Vancouver, BC V7X 1M8




(the “Creditor”)




OF THE SECOND PART




WHEREAS:




A.

The Company is indebted to the Creditor in the total amount of US $9,000.00 (the
“Debt”) as at November 6, 2013;




B.

The Company wishes to settle the Debt by issuing to the Creditor, or its
assigns, shares of common stock of the Company and the Creditor is prepared to
accept the shares in full satisfaction of the Debt.




NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and of the covenants and agreements set out in this Agreement, the parties agree
as follows:




1.

ACKNOWLEDGMENT OF DEBT




1.1

The Company acknowledges and agrees that it is indebted to the Creditor in the
amount of the Debt.




1.2

The Debt was recorded on the books of the Company on January 27, 2012.

 

2.

ISSUANCE OF SHARES




2.1

The Company agrees to issue to the Creditor and the Creditor agrees to accept
9,000,000 shares of common stock of the Company (the “Shares”) at a deemed price
of US $0.001 per Share as full and final payment of the Debt.




2.2

The Creditor agrees that the Debt will be fully satisfied and extinguished when
the Company delivers the Shares to the Creditor, and subject only to the
issuance of the Shares, the Creditor releases and forever discharges the
Company, its subsidiaries and their respective directors, officers, and
employees from and against any and all claims, actions, obligations, and damages
whatsoever which the Creditor may have against any of them relating to the Debt.
 This release will be operative from and after the date of completion of the
transaction contemplated by this Agreement and will be effective without the
delivery of any further release or other documents by the Creditor to the
Company.

 



3

              






3.

REPRESENTATIONS OF CREDITOR




The Creditor represents, warrants and acknowledges to the Company that:




(a)

the Debt constitutes the entire outstanding indebtedness of the Company to the
Creditor as at November 6, 2013, including principal, interest to the date
hereof and costs;




(b)

the Creditor has not conveyed, transferred or assigned any portion of the Debt
to any third party, and has full right, power and authority to enter into this
Agreement and to accept the Shares in full and final satisfaction of the Debt;




(c)

no third party has any right to payment of all or any portion of the Debt;

 

(d)

the Creditor has no claims or potential claims against the Company on account of
any matter whatsoever, other than the Debt;

 

(e)

if the Creditor is a corporation or legal entity other than an individual, all
necessary corporate or other action has been taken by the Creditor to approve
this Agreement;




(f)

 the Company is relying on exemptions from registration and prospectus
requirements of applicable securities laws in the United States to issue the
Shares to the Creditor;




(g)

the Creditor is not acquiring the Shares as a result of any material information
that the Company has not generally disclosed to the public; and




(h)

 the Shares will be subject to resale restrictions as required by applicable
securities law and the Creditor will seek its own independent legal advice
regarding such resale restrictions imposed on the Shares.The Company’s
obligation to complete the transactions contemplated hereby is subject to the
foregoing representations and warranties being true and correct at the date of
this Agreement and at the time of closing.  Such representations and warranties
will survive the closing of the transactions contemplated hereby and will
continue in full force and effect for the benefit of the Company for a period of
five years from the date of issuance of the Shares to the Creditor.  The
Creditor will indemnify the Company from and against any and all claims,
damages, losses and costs arising from such representations ad warranties being
incorrect or breached.




4.

GENERAL PROVISIONS




4.1

Time will be of the essence of this Agreement.




4.2

The Company and the Creditor will sign all other documents and do all other
things reasonably necessary to carry out this Agreement.




4.3

The provisions contained in this Agreement constitute the entire agreement
between the parties and supersede all previous understandings, communications,
representations, and agreements, whether written or verbal, between the parties
regarding the subject matter of this Agreement.




4.4

All dollar amounts referred to in this Agreement are expressed in United States
currency, unless otherwise indicated.




4.5

This Agreement will enure to the benefit of and be binding on each of the
parties and their respective heirs, executors, administrators, successors, and
assigns.




4.6

This Agreement may be signed in counterparts, both of which will constitute one
agreement.




4.7

This Agreement supersedes and replaces any prior agreements between the parties
concerning the subject matter hereof.




IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.







CANNABIS SCIENCE, INC




Per: /s/ Dr. Robert Melamede

_________________________________

Dr. Robert Melamede, Director and CEO




 

INTRINSIC VENTURE CORP.




Per: /s/ J. Scott Munro 

_________________________________

J. Scott Munro, President

 



4

              



 

DEBT SETTLEMENT AGREEMENT




THIS AGREEMENT is dated for reference the 25th day of November 2013.




BETWEEN:




Cannabis Science, Inc., a company incorporated under the laws of Nevada and
having an office at 6946 N Academy Blvd., Suite B 254 Colorado Springs, CO 80918




(the “Company”)




OF THE FIRST PART




AND:




Christopher P. Meenan, and individual with an address of 2 Round Hill Terrace,
Kinnelon, NJ 07405




(the “Creditor”)




OF THE SECOND PART




WHEREAS:




A.

The Company is indebted to the Creditor in the total amount of US $24,000.00
(the “Debt”) as at November 25, 2013;




B.

The Company wishes to settle the Debt and commitments under an October 26, 2012
Management Agreement (“Management Agreement”) by issuing to the Creditor shares
of Rule 144 common stock of the Company and the Creditor is prepared to accept
the shares in full satisfaction of the Debt.




NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and of the covenants and agreements set out in this Agreement, the parties agree
as follows:




1.

ACKNOWLEDGMENT OF DEBT




1.1

The Company acknowledges and agrees that it is indebted to the Creditor in the
amount of the Debt.




1.2

The Debt was recorded on the books of the Company on February 26, March 26,
April 26, May 26, June 26, and July 26, 2013 at a rate of $4,000 per month
earned under the Management Agreement.

 

2.

ISSUANCE OF SHARES




2.1

The Company agrees to issue to the Creditor and the Creditor agrees to accept
1,500,000 shares of restricted common stock, restricted under Rule 144 of the
U.S. Securities and Exchange Act of 1934 (“Rule 144”), of the Company (the
“Shares”) at a deemed price of US $0.016 per Share as full and final payment of
the Debt and amounts due under the Management Agreement.  The Company will
provide necessary stock clearance and release instructions to its transfer
agent, Securities Stock Transfer, Inc.,

after the applicable six-month hold period under Rule 144 has been fulfilled
regarding the Shares.  The Company shall not take any steps to adversely delay
or hold the Shares from clearance with its transfer agent upon the Creditor
meeting the requirements under Rule 144.




2.2

The Creditor agrees that the Debt and any further commitments under his
Management Agreement will be fully satisfied and extinguished when the Company
delivers the Shares to the Creditor, and subject only to the issuance of the
Shares, the Creditor releases and forever discharges the Company, its
subsidiaries and their respective directors, officers, and employees from and
against any and all claims, actions, obligations, and damages whatsoever which
the Creditor may have against any of them relating to the Debt or the Management
Agreement.  This release will be operative from and after the date of completion
of the transaction contemplated by this Agreement and will be effective without
the delivery of any further release or other documents by the Creditor to the
Company.

 



5

              






3.

REPRESENTATIONS OF CREDITOR




The Creditor represents, warrants and acknowledges to the Company that:




(a)

the Debt constitutes the entire outstanding indebtedness of the Company to the
Creditor under the Management Agreement as at November 25, 2013, including
principal, interest to the date hereof and costs with the Creditor acknowledging
that management fees ceased accruing on July 26, 2013;




(b)

the Creditor has not conveyed, transferred or assigned any portion of the Debt
to any third party, and has full right, power and authority to enter into this
Agreement and to accept the Shares in full and final satisfaction of the Debt;




(c)

no third party has any right to payment of all or any portion of the Debt;

 

(d)

the Creditor has no claims or potential claims against the Company on account of
any matter whatsoever, other than the Debt;

 

(e)

if the Creditor is a corporation or legal entity other than an individual, all
necessary corporate or other action has been taken by the Creditor to approve
this Agreement;




(f)

 the Company is relying on exemptions from registration and prospectus
requirements of applicable securities laws in the United States to issue the
Shares to the Creditor;




(g)

the Creditor is not acquiring the Shares as a result of any material information
that the Company has not generally disclosed to the public; and




(h)

 the Shares will be subject to resale restrictions as required by applicable
securities law and the Creditor will seek its own independent legal advice
regarding such resale restrictions imposed on the Shares. The Company’s
obligation to complete the transactions contemplated hereby is subject to the
foregoing representations and warranties being true and correct at the date of
this Agreement and at the time of closing.  Such representations and warranties
will survive the closing of the transactions contemplated hereby and will
continue in full force and effect for the benefit of the Company for a period of
five years from the date of issuance of the Shares to the Creditor.  The
Creditor will indemnify the Company from and against any and all claims,
damages, losses and costs arising from such representations ad warranties being
incorrect or breached.




4.

GENERAL PROVISIONS




4.1

Time will be of the essence of this Agreement.




4.2

The Company and the Creditor will sign all other documents and do all other
things reasonably necessary to carry out this Agreement.




4.3

The provisions contained in this Agreement constitute the entire agreement
between the parties and supersede all previous understandings, communications,
representations, and agreements, whether written or verbal, between the parties
regarding the subject matter of this Agreement.




4.4

All dollar amounts referred to in this Agreement are expressed in United States
currency, unless otherwise indicated.




4.5

This Agreement will enure to the benefit of and be binding on each of the
parties and their respective heirs, executors, administrators, successors, and
assigns.




4.6

This Agreement may be signed in counterparts, both of which will constitute one
agreement.




4.7

This Agreement supersedes and replaces any prior agreements between the parties
concerning the subject matter hereof.




IN WITNESS WHEREOF the parties have signed this Agreement as of the date written
on the first page of this Agreement.







CANNABIS SCIENCE, INC




Per: /s/ Dr. Robert Melamede

_____________________________________

Dr. Robert Melamede, Director and President







CREDITOR




Per: /s/ Christopher P. Meenan

_________________________________

Christopher P. Meenan







6

              

